MEMORANDUM***
Sandeep Kaur, a native and citizen of India, petitions for review of an order of the Board of Immigration Appeals summarily affirming an immigration judge’s (“IJ”) denial of her application for asylum and withholding of deportation. Because the transitional rules apply, see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), *236we have jurisdiction pursuant to 8 U.S.C. § 1105a(a). We review for substantial evidence the agency’s adverse credibility finding, see Singh-Kaur v. INS, 183 F.3d 1147, 1149-50 (9th Cir.1999), and we deny the petition.
The IJ identified several significant discrepancies between Kauris written declaration and her hearing testimony, regarding the nature of her alleged persecution by the Punjabi police and the number of times she was arrested. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001). These discrepancies constitute substantial evidence to support the IJ’s findings that Kaur was not credible and consequently not eligible for asylum or withholding of deportation. See de Leon-Barrios v. INS, 116 F.3d 391, 394 (9th Cir.1997).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.